UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6465



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PERCELL A. DAVIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-98-47)


Submitted:   June 9, 2005                   Decided:   June 16, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Percell A. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Percell A. Davis filed a notice of appeal seeking review

of his sentence under the Supreme Court’s recent decisions in

United States v. Booker, 125 S. Ct. 738 (2005), and Shepard v.

United States, 125 S. Ct. 1254 (2005).           We construe Davis’s notice

of appeal and informal brief as a motion for authorization to file

a second or successive motion under 28 U.S.C. § 2255 (2000).

             In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either: (1) a

new   rule   of   constitutional    law,    previously   unavailable,     made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence, not previously discoverable by due

diligence, that would be sufficient to establish by clear and

convincing      evidence   that,   but     for   constitutional   error,    no

reasonable factfinder would have found the movant guilty of the

offense.     28 U.S.C. §§ 2244(b)(2), 2255 (2000).        Davis’s claims do

not   satisfy     either   of   these    criteria.     Therefore,    we   deny

authorization to file a successive § 2255 motion and dismiss

Davis’s appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -